                 Case 1:19-cv-00744-ALC Document 32 Filed 07/24/19 Page 1 of 2



 UNITED STATES DISTRICT COURT
 SOUTHERN DISTRICT OF NEW YORK

    JOHN DOE,

                                    Plaintiff,

                 -against-                                    Case No.: 1:19-cv-00744 (ALC)

    NEW YORK UNIVERSITY, CRAIG
    JOLLEY, SAMUEL HODGE, COLLEEN M.
    MAEDER, MATHEW SHEPARD, MARY
    SIGNOR, JACQUELINE CORNELL,
    JASMINE WADE, DAISY TOMASELLI,
    JEFFREY METZLER, and JOHN DOES 1
    through 10,

                                    Defendants.



                                                 JOINT STATUS REPORT

             In accordance with the Court’s Order following the pre-motion conference held on July

11, 2019 [ECF No. 31], the Parties, by and through their respective undersigned counsel,

respectfully submit the following joint status report to the Court as to the status of settlement

discussions.

             Plaintiff made an initial settlement demand upon Defendants on July 12, 2019.

Defendants responded to that demand on July 19, 2019. Through the course of those discussions

it has become clear that at this time the Parties are too far apart in their respective positions and

that continued settlement discussions will be fruitless. On July 23, 2019, as per this Court’s

instructions, the Parties discussed continuing settlement discussions with the assistance of a

Magistrate Judge in a mediation session. Not all Parties were amenable to that course of action.

             Accordingly, the Parties respectfully submit the proposed schedule below for the briefing

of Defendants’ motion to dismiss the Amended Complaint. Defendants have also requested



\\NY - 064748/003009 - 9870401 v1
                 Case 1:19-cv-00744-ALC Document 32 Filed 07/24/19 Page 2 of 2



permission to file a memorandum of law of no more than 35 pages in support of their motion to

dismiss the Amended Complaint. Plaintiff has no objection to that request, and the Parties

therefore respectfully request that the Court issue an order granting that request and allowing

Plaintiff to file a memorandum of law in opposition of no more than 35 pages. In addition,

Plaintiff does not intend to further amend the Amended Complaint.


Proposed Briefing Schedule:

             Defendants’ motion papers to be filed on or before August 16, 2019;

             Plaintiff’s papers in opposition to be filed on or before September 13, 2019;

             Defendants’ reply papers, if any, to be filed on or before September 27, 2019.



Respectfully submitted,

BARTON LLP                                                HOGAN LOVELLS US LLP

/s/ James E. Heavey                                       /s/ Ira M. Feinberg
James E. Heavey                                           Ira M. Feinberg
Laura-Michelle Horgan                                     Benjamin A. Fleming
Michael C. Ward                                           Andrew M. Harris
711 Third Avenue, 14th Floor                              390 Madison Avenue
New York, New York 10017                                  New York, New York 10017
(212) 687-6262                                            (212) 918-3000
jheavey@bartonesq.com                                     ira.feinberg@hoganlovells.com
lmhorgan@bartonesq.com                                    benjamin.fleming@hoganlovells.com
mward@bartonesq.com                                       andrew.harris@hoganlovells.com

Attorneys for Plaintiff John Doe                          Attorneys for Defendants New York
                                                          University, Craig Jolley, Colleen M.
                                                          Maeder, Mathew Shepard, Mary Signor,
                                                          Daisy Tomaselli, Jasmine Wade, Samuel
                                                          Hodge, Jeffrey Metzler, and Jacqueline
                                                          Cornell




                                                      2
\\NY - 064748/003009 - 9870401 v1
